Exhibit “UPDATED TECHNICAL REVIEW OF BONG MIEU GOLD PROJECT IN QUANG NAM PROVINCE, VIETNAM” FOR Murray R. Stevens B.Sc., M.Sc. (Hons), Dip.Geol.Sci., MAusIMM Stevens and Associates & Graeme W. Fulton Page 1 of Updated Technical Review of Bong Mieu Gold Project TABLE OF CONTENTS 1.0 EXECUTIVE SUMMARY 8 2.0 INTRODUCTION AND SCOPE 13 2.1 INTRODUCTION 13 2.2 TERMS OF REFERENCE 13 2.3 SOURCES OF INFORMATION & DATA 14 2.4 SITE INSPECTION 14 2.5 UNITS & CURRENCY 15 2.6 DISCLAIMERS 15 3.0 PROPERTY DESCRIPTION AND LOCATION 16 3.1 LOCATION 16 3.2 PROPERTY DESCRIPTION 17 3.3 TREATMENT OF PHUOC SON ORE 18 3.4 MINERAL TENURE REGIME IN VIETNAM 18 4.0 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE & PHYSIOGRAPHY 21 4.1 ACCESS 21 4.2 PHYSIOGRAPHY 21 4.3 CLIMATE 21 4.4 LOCAL RESOURCES & INFRASTRUCTURE 21 5.0 HISTORY 23 5.1 GENERAL 23 5.2 HO GAN 26 5.3 HO RAY 26 5.4 THAC TRANG 27 5.5 NUI KEM 27 6.0 GEOLOGICAL SETTING 29 6.1 REGIONAL GEOLOGY & STRUCTURE 29 6.2 PROPERTY GEOLOGY 32 6.2.1 General 32 6.2.2 Bong Mieu East (Ho Ray and Thac Trang) 35 7.0 DEPOSIT TYPES 40 8.0 MINERALIZATION 42 8.1 HO RAY AND THAC TRANG 42 8.2 HO GAN 43 8.3 NUI KEM 44 9.0 EXPLORATION 48 9.1 1997 TO 2003 48 9.2 EXPLORATION 2 50 9.3 REGIONAL EXPLORATION TARGETING 83 9.4 EXPLORATION 2008-2009 84 10.0 DRILLING 85 Page 2 of Updated Technical Review of Bong Mieu Gold Project 10.1 HISTORIC DRILLING 1 85 10.2 OLYMPUS DRILLING PROGRAM 2 86 11.0 SAMPLING METHOD AND APPROACH 90 11.1 PRIOR TO OLYMPUS PACIFIC 90 11.2 OLYMPUS PACIFIC 90 12.0 SAMPLE PREPARATION, ASSAYING & SECURITY 94 12.1 PRE-OLYMPUS 94 12.2 OLYMPUS PACIFIC TO 2004 95 12.3 OLYMPUS PACIFIC 2 97 13.0 DATA VERIFICATION 110 13.1 GENERAL 110 13.2 DRILLHOLE AND SAMPLE LOCATION 110 13.3 GEOLOGICAL LOGGING 110 13.4 SAMPLE DATA VERIFICATION 110 13.5 DATABASE VALIDATION 112 14.0 ADJACENT PROPERTIES 115 15.0 MINERAL PROCESSING & METALLURGICAL TESTING 116 15.1 INTRODUCTION 116 15.2 BONG MIEU EAST 116 15.2.1 Mineragraphic & Petrographic Work 116 15.2.2 Previous Metallurgical Testwork & Reports 117 15.2.3 Recent Metallurgical Test Program 123 15.3 BONG MIEU CENTRAL - HO GAN 124 15.3.1 Previous Metallurgical Testwork & Reports 124 15.3.2 Recent Metallurgical Test Program 126 15.4 BONG MIEU SOUTH-EAST 130 15.4.1 Previous Metallurgical Testwork & Reports 130 15.5 PILOT PROCESSING PLANT 130 15.5.1 Background & Previous Plant Upgrade Work 130 15.5.2 Recent Plant Upgrades 131 15.5.3 In-House Plant Testwork 133 16.0 MINERAL RESOURCE & MINERAL RESERVE ESTIMATES 135 16.1 INTRODUCTION 135 16.2 BONG MIEU EAST 141 16.2.1 General 141 16.2.2 Data Review & Validation 142 16.2.3 Statistical Analysis of Data 144 16.2.4 Previous Resource Estimates 158 16.2.5 Modelling & Resource Estimate Parameters 158 16.2.6 Comparative Estimates 159 16.3 BONG MIEU CENTRAL 161 16.3.1 General 161 16.3.2 Mining & Resource/Reserve Depletion 161 16.4 BONG MIEU SOUTH-EAST 162 16.4.1 General 162 16.4.2 Previous Resource Estimates 163 16.4.3 Current Resource Estimate 163 Page 3 of Updated Technical Review of Bong Mieu Gold Project 16.5 MINERAL RESOURCE ESTIMATE SUMMARY 164 17.0 OTHER RELEVANT DATA & INFORMATION 165 17.1 MINING CONSTRUCTION & PRODUCTION 165 17.1.1 Ho Gan 165 17.1.2 Nui Kem 165 17.2 ENVIRONMENTAL MANAGEMENT & TAILINGS DISPOSAL 166 17.2.1 Tailings Storage Facility (TSF) Design 166 17.2.2 Tailings Storage Facility Audits 167 17.2.3 Environmental Management 178 18.0 INTERPRETATION AND CONCLUSIONS 181 18.1 RESOURCES 181 18.2 MINING & PROCESSING 182 18.3 EXPLORATION DEVELOPMENT 183 18.4 EXPLORATION 183 18.5 EXPLORATION AND DEVELOPMENT POTENTIAL 183 19.0 RECOMMENDATIONS 185 19.1 EXPLORATION 185 19.2 NUI KEM EXPLORATION DEVELOPMENT 185 19.3 GEOLOGICAL 186 19.4 DRILLING 186 19.5 ASSAYING 187 19.6 QUALITY ASSURANCE, QUALITY CONTROL 187 19.7 RESOURCE MODELLING 187 19.8 FEASIBILITY STUDIES FOR BONG MIEU EAST 188 20.0 REFERENCES 189 21.0 CERTIFICATES OF THE AUTHORS 192 22.0 CONSENTS OF QUALIFIED PERSONS 196 MURRAY RONALD STEVENS 196 GRAEME WHITELAW FULTON 197 23.0 SIGNATURES 198 Page 4 of Updated Technical Review of Bong Mieu Gold Project LIST OF FIGURES Figure 1 - Property Location Plan 16 Figure 2 - Bong Mieu –Deposits & Simplified Geology 25 Figure 3 - Tectonic Map of Vietnam & Surrounding Areas 30 Figure 4 - Regional Geology Map, Quang Nam Province 31 Figure 5 - Bong Mieu: Simplified Geology 33 Figure 6 - Schematic Cross-section across Bong Mieu Anticline Looking West 34 Figure 7 - Bong Mieu East: Simplified Geology, Existing & Drillhole Location Plan 37 Figure 8 - Ho Ray: Schematic Cross-Section 38 Figure 9 - Thac Trang: Schematic Cross-Section 39 Figure 10 - Nui Kem Underground Workings, Geology, Existing & Planned Drillhole Locations 45 Figure 11 - Nui Kem: Schematic Cross-Section 46 Figure 12 - Nui Kem Upper Vein & Saro Hill: Drillhole Location Plan 56 Figure 13 - Nui Kem West: Drillhole and Channel Sample Location Plan 59 Figure 14 - Suoi Tre: Drillhole & Sampling Location Plan 62 Figure 15 - AD2 Prospect: Drillhole Location Plan 64 Figure 16 - Bong Mieu East: Drillhole Location Plan 79 Figure 17 - Regional Exploration Targets Delineated from ENCOM Study (after ENCOM Technologies 2008) 83 Figure 18 - Gold Chart for RockLabs SI15 Reference Material 101 Figure 19 - Gold Chart for RockLabs SL20 Reference Material 101 Figure 20 - Gold Chart for RockLabs SI25 Reference Material 102 Figure 21 - Gold Chart for RockLabs SL34 Reference Material 102 Figure 22 - Gold Chart for RockLabs SI42 Reference Material 103 Figure 23 - Gold Chart for RockLabs SL46 Reference Material 103 Figure 24 - Logarithmic Correlation Plot of Original & Field Duplicate Samples 105 Figure 25 - Logarithmic Correlation Plot of Original and Laboratory Repeat Samples 105 Figure 26 - Scatter Plot of Blank Samples 106 Figure 27 - Bar Graph Comparing Original & Umpire Assays 107 Figure 28 - Logarithmic Plot of Original & Umpire Samples 108 Figure 29 - Updated Process Plant Flowsheet 132 Figure 30 –Bong Mieu East: Gold Histogram Plot (uncut Au) 146 Figure 31 –Bong Mieu East: Gold Log Histogram Plot (uncut Au) 146 Figure 32 - Ho Ray & Thac Trang: Gold Cumulative Log Probability Plot (uncut Au) 147 Page 5 of Updated Technical Review of Bong Mieu Gold Project Figure 33 - Bong Mieu East: Tungsten Histogram Plot (uncut W) 148 Figure 34 - Bong Mieu East: Tungsten Log Histogram Plot (uncut W) 148 Figure 35 - Bong Mieu East: Tungsten Cumulative Log Probability Plot (uncut W) 149 Figure 36 - Bong Mieu East: Scatter Plots of Au, W, F and Depth for Ore Zone Samples 155 Figure 37 - Bong Mieu East: Full Composite Au g/t Contour Plots per Zone 157 LIST OF TABLES Table 1 - Bong Mieu East: Measured, Indicated & Inferred Gold Mineral Resources 9 Table 2 - Bong Mieu East: Measured, Indicated & Inferred Tungsten Mineral Resources 9 Table 3 - Ho Gan: Summary of Resource Depletion & Remaining Resources 10 Table 4 - Thac Trang: Significant Drillhole Intersections 10 Table 5 - Thac Trang: Significant Drillhole Intersections 27 Table 6 - Ho Gan - Typical 7/8 Area 2004 Drill Intersections 50 Table 7 - Nui Kem - 2005 & 2007-2008 Drill Intersections 53 Table 8 - Saro Hill: 2007 Significant Drill Intersections 55 Table 9 - Nui Kem West: 2007-2008 Significant Drill Intersections 58 Table 10 - Suoi Tre: 2008 Significant Drill Results 60 Table 11 - AD2 Prospect: Significant Drill Results 63 Table 12 - Ho Ray Summary Statistics of Drilling –All Holes 65 Table 13 - Ho Ray Infill Holes 2006 - Significant Gold Assays 68 Table 14 - Ho Ray: Infill and Stepout Holes 2008 - Significant Intersections 70 Table 15 - Thac Trang Summary Statistics of Drilling –All Holes 71 Table 16 - Thac Trang RC & Diamond Drill Holes 2006: Significant Gold Assays 77 Table 17 - Thac Trang: Significant Gold Assays 2008 78 Table 18 - Rung De Prospect: Significant Reconnaissance Rock Samples 80 Table 19 - Rung De: Summary Statistics of Drilling –All Holes 80 Table 20 - Rung De: Diamond Drill Holes Significant Gold Assays 81 Table 21 - Summary of Drilling Statistics 1994 to 30 April 2009 89 Table 22 - Randomly Chosen Database & Assay Sheet Verification List 112 Table 23 - WGM Bong Mieu Sampling Results, 2003 113 Table 24 - Original Assay Data Selected for Check Sampling by TMCSA 113 Table 25 - Check assay data from SGS Waihi, New Zealand 114 Table 26 –Metallurgical Testing - Head Grade Composites 117 Table 27 - Batch Flotation Test Results 128 Table 28 - Results from Additional Flotation Tests 129 Page 6 of Updated Technical Review of Bong Mieu Gold Project Table 29 - Ho Gan Recovery Estimates, (25 September 2004) 130 Table 30 - Ho Ray: Gold Mineral Resources (March 2009) 135 Table 31 - Ho Ray: Tungsten Mineral Resources (March 2009) 135 Table 32 - Thac Trang: Gold Mineral Resources (March 2009) 135 Table 33 - Thac Trang: Tungsten Mineral Resources (March 2009) 136 Table 34 - Bong Mieu East: Gold Mineral Resource (March 2009) 136 Table 35 - Bong Mieu East: Tungsten Mineral Resource (March 2009) 136 Table 36 - Ho Gan: Gold Mineral Resources (September 2005) 137 Table 37 - Ho Gan: Resource Depletion & Remaining Resources (March 2009) 137 Table 38 - Ho Gan: 2007 Diluted Gold Mineral Reserve & 2009 Remaining Reserve 138 Table 39 - AusIMM & CIM Comparative Resource/Reserve Definitions 141 Table 40 –Bong Mieu East: Ore Zone Drillhole Sample Statistics 144 Table 41 - Bong Mieu East: Ore Zone Drillhole Sample Statistics (Top Cut Applied) 145 Table 42 - Bong Mieu East: Quantile Analysis of Au Ore Zone Samples 150 Table 43 - Bong Mieu East: Quantile Analysis of W Ore Zone Samples 151 Table 44 - Bong Mieu East: Bivariate Analysis of Ore Zone Samples 152 Table 45 - Ho Ray: Resource Estimation Parameters 158 Table 46 - Thac Trang: Resource Estimation Parameters 159 Table 47 - Ho Ray: Comparative Gold Resource Assessment 159 Table 48 - Thac Trang: Comparative Gold Resource Assessment 160 Table 49 - Ho Ray: Comparative Tungsten Resource Assessment 160 Table 50 - Thac Trang: Comparative Tungsten Resource Assessment 160 Table 51 - Mineral Resource Depletion & Remaining Resource (2005 to 2009) 162 Table 52 - Ho Gan: 2007 Reserves & 2009 Remaining Reserves 162 Table 53 - Nui Kem: CRM Historical Resource Estimates (1979 to 1993) 163 Table 54 - Current Embankment Crest Levels 168 Table 55 - Embankment Crest Levels 169 Table 56 - Tailings Laboratory Test Results 173 Table 57 - Bong Mieu: Combined Measured, Indicated & Inferred Gold Mineral Resources 181 Table 58 - Bong Mieu: Measured, Indicated & Inferred Tungsten Mineral Resources 181 Table 59 - Nui Kem: CRM Historical Resource Estimate (January 1993) 182 Page 7 of Updated
